{¶ 30} The accident that gave rise to this case happened on May 23, 1997, about six and one half years ago. Safe Auto insured Henry Hooten at the time of the accident. There was a clause in the policy that excluded coverage if the insured did not have a valid driver's license at the time of the accident. Safe Auto requested and received a communication from the Bureau of Motor Vehicles indicating that Hooten was under two suspensions at the time of the accident, and there was no indication on that report that he had been granted any privileges. Safe Auto denied coverage based on the exclusion. Hooten filed suit, admitting that his driving privileges had been suspended for a two-year period. Safe Auto filed a motion for summary judgment on the issue of coverage, which was granted by the trial court.
 {¶ 31} On appeal, this court sent the case back so Hooten could have an opportunity to show that he in fact had driving privileges at the time of the accident, and that the car he was driving had a required Guardian Interlock system on it. On remand, Hooten presented no such evidence to the trial court. Safe Auto then filed a second motion for summary judgment which was unopposed by Hooten. The trial court again granted the motion.
 {¶ 32} Hooten now claims that the trial court erred in granting the summary-judgment motion. Hooten has had numerous opportunities to demonstrate the driving privileges he claims he had, most recently in connection with the motion for summary judgment filed below. The majority wants to send this case back again on the same issue, saying again that there is a fact issue about the existence of driving privileges at the time of the accident. I feel like Bill Murray in Groundhog Day where time keeps repeating itself. Hooten has had ample chances to prove what he alleges and has not done so. I believe the trial court was well within its discretion to grant an unopposed summary-judgment motion on the same issue. I would affirm.